NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 21, 2013*
                                   Decided April 23, 2013

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 12-2061

PAMELA SUE ROHLER,                               Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:10-cv-0254-TWP-TAB
ROLLS-ROYCE CORPORATION and
ROLLS-ROYCE NORTH AMERICA, INC.,                 Tanya Walton Pratt,
     Defendants-Appellees.                       Judge.


                                         ORDER

       Pamela Rohler appeals the grant of summary judgment against her in this employment
discrimination suit against the Rolls-Royce Corporation. We affirm.

      We review the facts in the light reasonably most favorable to Rohler. Coleman v.
Donahoe, 667 F.3d 835, 842 (7th Cir. 2012). Rohler has attached several documents to her brief


       *
        After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12-2061                                                                             Page 2

that are not part of the district court record, and we will not consider them. See FED. R. APP.
P. 10(a); United States v. Raymond, 228 F.3d 804, 809 n.5 (7th Cir. 2000)).

        Rohler has an accounting degree and has worked for Rolls-Royce since 1999. In 2006
she joined a division of the company that manufactures gas-turbine engines for military
aircraft and became a manager of “life-cycle costs,” which are costs related to the estimated
repair work that the engines will require over time. To forecast these costs, Rohler used
reliability data on the engines—data prepared by an engineer whom Rohler worked alongside.
In 2007 the engineer left Rolls-Royce, which then decided to merge this vacated position and
Rohler’s into that of a senior manager. For that new position, Rolls-Royce selected Dick
Gurley, an engineer with 30 years’ experience at the company. We must assume that during
the five months preceding Gurley’s start date, Rohler—reporting to Gurley—continued
supervising most of the group’s other employees.

       Rohler’s working relationship with Gurley worsened after he assumed his new position.
Rohler continued to perform some of her previous responsibilities, but because Gurley now
directly supervised all the group’s employees, Rohler no longer had managerial
responsibilities of her own. A month later, in a meeting with Gurley and a human resources
manager, Rohler stated that Rolls-Royce had engaged in sex discrimination by giving the
combined position to Gurley instead of her. She soon filed a discrimination complaint with
the EEOC.

       Over the next several months, Rohler continued to struggle with the idea of being
supervised by Gurley. When Gurley asked for a progress report on a project, Rohler told him
that there was no need because “he didn’t know anything about the project.” When Gurley
asked to see certain documents before they were sent to David Dial (his supervisor) or other
persons, Rohler brushed off the requests and told him that wouldn’t be necessary. At other
times she would tell Gurley that she did not want or need his supervision. Rohler told a
human resources manager that she was refusing to respond to some of Gurley’s requests
because she did not want Gurley to succeed. (Rohler has never disputed these accounts.)

       Rohler’s behavior resulted in criticisms from her supervisors. Gurley prepared a
midyear performance review that panned her communications skills and attitude but
ultimately concluded that, as a whole, her job performance met expectations. A month later,
Dial met with Rohler and reprimanded her for her insubordinate behavior. In response, Rohler
asked for a different position in the company, and she was transferred to Rolls-Royce’s parent
company one month later.

      Rohler filed a complaint in district court maintaining that Gurley had received the
newly created position because of his sex and that the defendants retaliated against her when
No. 12-2061                                                                                Page 3

she complained of the discrimination by placing her on a “termination list” and by criticizing
her job performance. She also claimed that the defendants had violated the Equal Pay Act,
29 U.S.C. § 206(d)(1), by paying Gurley more than her when she managed the group during
Gurley’s transition.

        The district court granted summary judgment for Rolls-Royce. The court concluded
that the new position had required an engineering background, and so Rolls-Royce had a
nondiscriminatory basis for selecting Gurley, who had an engineering degree, over Rohler,
who did not. Nor could Rohler proceed on her retaliation claim, the court concluded, because
she had failed to present evidence that the actions Rolls-Royce took were intended to be
retaliatory. Additionally, the court decided that Rohler could not proceed with her Equal Pay
Act claim for two reasons: Rohler and Gurley had not performed jobs requiring “equal skill,
effort, and responsibility,” and Rohler failed to provide evidence that Gurley was paid more
than she.

       On appeal, Rohler first challenges the district court’s conclusion that she did not prove
her sex discrimination claim, insisting that she could have convinced a jury of discrimination
using either the direct or indirect methods of proof. But her response to the defendants’
motion for summary judgment did not present a direct method argument to the district court,
so we will not consider this argument on appeal. See Blue v. Hartford Life & Accident Ins. Co.,
698 F.3d 587, 597 (7th Cir. 2012). In any event, she has provided no direct evidence that Gurley
was selected because of his sex.

        As for the indirect method, Rohler maintains on appeal that the combined position
never required an engineering degree, and that the defendants fabricated the requirement after
the fact. But even if a jury concluded that Rohler had been qualified for the position, it would
make no difference; she failed to show that she was passed over for the job because of her sex.
On the contrary, she says that a senior executive at Rolls-Royce told her that Gurley got the job
because of a need to reassign him out of another managerial position where his supposed
incompetence was harming the career of another employee. But a personnel decision does not
violate Title VII merely by being unwise or bizarre. Hobbs v. City of Chicago, 573 F.3d 454, 463
(7th Cir. 2009); Pignato v. Am. Trans Air., Inc., 14 F.3d 342, 350 (7th Cir. 1994). Rohler counters
that Gurley’s transfer was sex discrimination because it was done to protect the career of
another male employee. But Rohler waived this theory by not presenting it to the district
court, see Blue, 698 F.3d at 597, and in any event, has provided no evidence whatsoever that
Rolls-Royce’s decision was motivated by the other employee’s sex.

       Next, Rohler restates her retaliation claim, insisting that her loss of managerial duties,
her placement on the termination list, Gurley’s criticisms in her midyear job review, and Dial’s
reprimand were all intended to punish her for pursuing her sex-discrimination claim. But the
No. 12-2061                                                                                  Page 4

district court properly granted summary judgment. The loss of managerial duties could not
have been retaliatory because it occurred before Rohler engaged in a “protected activity.” See,
e.g., Abuelyaman v. Ill. State Univ., 667 F.3d 800, 814–15 (7th Cir. 2011); Nagle v. Vill. of Calumet
Park, 554 F.3d 1106, 1119 (7th Cir. 2009). Rohler insists that this is wrong, and that she engaged
in a protected activity several months earlier, when she told a human-resources official that
she believed she had been a victim of sex discrimination. But her response to the defendants’
motion for summary judgment contained no evidence that this conversation with the official
ever happened. As for the purported retaliation by Gurley and Dial, “ it is not clear whether
a negative performance review, standing alone, can ever constitute a materially adverse
employment action in the retaliation context.” See Brown v. Advocate S. Suburban Hosp., 700 F.3d
1101, 1108 (7th Cir. 2012). Furthermore, Rohler presented no evidence that the criticisms were
causally linked to her EEOC charge. See Gates v. Caterpillar, Inc., 513 F.3d 680, 686–87 (7th Cir.
2008). We think any reasonable jury would conclude that the criticism (which came several
months after her filing) was provoked by her willful and repeated insubordination, the
evidence of which is not disputed. See, e.g., id.; Ajayi v. Aramark Bus. Servs., 336 F.3d 520, 531
(7th Cir. 2003).

        Although Rohler’s placement on a “termination list” did occur shortly after she filed
the EEOC charge, “temporal proximity between an employee’s protected activity and an
adverse employment action is rarely sufficient to show that the former caused the latter.”
Coleman, 667 F.3d at 860. And in any event, there was no adverse employment action: The
threat of termination (a very indirect threat, even if we assume at this stage Rohler’s inclusion
on the list was intentional) was unfulfilled, and an empty threat is not a materially adverse
employment action. See Nagle, 554 F.3d at 1120–21 (citing Burlington Northern & Santa Fe R.R.
Co. v. White, 548 U.S. 53 (2006)).

       Rohler also challenges the grant of summary judgment for the defendants on her Equal
Pay Act claim but addresses only one of the two, independent, reasons that the district court.
Because Rohler did not address the court’s conclusion that she and Gurley never held positions
requiring “equal skill, effort, and responsibility,” 29 U.S.C. § 206(d)(1), she waived the issue,
see Maher v. City of Chicago, 547 F.3d 817, 821 (7th Cir. 2008).

        Finally Rohler challenges the dismissal of Rolls-Royce North America, Rolls-Royce
Corporation’s parent company, from the suit, insisting that the two companies operated as a
single entity for purposes of Title VII, and so the parent company is liable for its subsidiary’s
actions. But because the subsidiary bears no liability, the point is academic.

                                                                                       AFFIRMED.